DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/14/2022 has been entered. Claims 3-4 have been canceled. Claims 1-
2 and 5-22 remain for examination. 

Allowable Subject Matter
Claims 1-2 and 5-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The arguments filed on 1/14/2022 are considered persuasive. Accordingly, the prior art to disclose:
i. (Currently Amended) A RFID device as recited in claim 1 comprising: 
a device body having a first surface; an open-circuit RFID antenna embedded in the device body and having a first terminal end and a second terminal end; a recess formed in the first surface and 
a first electrical contact and a second electrical contact provided on the peripheral portion, the first electrical contact being electrically connected to the first terminal end, and the second electrical contact being electrically connected to the second terminal end; and a switch module mounted at least in part in the recess, the switch module comprising: 
a switch housing comprising a stepped configuration substantially corresponding to the stepped configuration of the recess and having a peripheral connecting portion and a central protrusion; 

a second switch contact exposed from the switch housing on the peripheral connecting portion and electrically connected to the second electrical contact; and 
a switching portion configured to electrically connect the first switch contact and the second switch contact upon actuation by a user.

ii. A method of manufacturing a RFID device as recited in claim 13, comprising: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/780,082Dkt: 5483.448US1 Filing Date: February 3, 2020 Title: SECURE RFID DEVICE 
providing a planar pre-laminate, with an open-circuit RFID antenna having a first terminal end and a second terminal end, and a first electrical contact and a second electrical contact being formed on the pre-laminate, the first electrical contact and the second electrical contact being electrically connected to the first terminal end and the second terminal end, respectively; 
laminating the pre-laminate with at least one further laminate layer provided on top of the pre-laminate to form a device body of the RFID device; 
processing a region of a first surface of the device body to form a recess comprising a stepped configuration with a peripheral portion at a first depth from the first surface surrounding a central recessed portion at a second depth from the first surface that is deeper than the first depth, the recess exposing, on the peripheral portion, at least a portion of the first electrical contact and the second electrical contact; 
inserting a switch module in the recess, the switch module comprising: 
a switch housing comprising a stepped configuration substantially corresponding to the stepped configuration of the recess and having a peripheral connecting portion and a central protrusion; 
a first switch contact exposed from the switch housing on the peripheral connecting portion; 

a switching portion configured to electrically connect the first switch contact and the second switch contact upon actuation by a user; and 
electrically connecting the first switch contact to the first electrical contact and the second switch contact to the second electrical contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THIEN M LE/Primary Examiner, Art Unit 2887